544 So. 2d 1131 (1989)
NORTH BROWARD HOSPITAL DISTRICT d/b/a Broward General Medical Center, Appellant,
v.
Natasha ROYSTER, et al., Appellees.
Nos. 87-0943, 87-1524, 87-2032 and 87-2890.
District Court of Appeal of Florida, Fourth District.
June 14, 1989.
Ellen Mills Gibbs; Peterson, Fogarty & Bernard, Fort Lauderdale, Steven R. Berger and William G. Liston of Steven R. Berger, P.A., Miami, for appellant.
Carole A. Gardiner, P.A., and Arnold R. Ginsberg of Horton, Perse & Ginsberg, Miami, for appellees.
PER CURIAM.
In this medical malpractice action, the trial court entered a summary judgment on the issue of negligence in favor of the plaintiff. The appellant's purported expert affidavit in opposition to summary judgment provided in pertinent part:
[I]t is my opinion that the nurses, agents and employees of the Defendant, NORTH BROWARD HOSPITAL DISTRICT, d/b/a BROWARD GENERAL MEDICAL CENTER, acted well within accepted standards of care in this or any other similar medical community, based upon a reasonable degree of medical probability.
The trial court found, and we agree, that such a conclusory affidavit is insufficient to rebut specific allegations of medical negligence as contained in the plaintiff's affidavit. Brooks v. Serrano, 209 So. 2d 279 (Fla. 4th DCA 1968). Accordingly, we affirm.
LETTS, GLICKSTEIN and POLEN, JJ., concur.